MEMORANDUM ***
Carl E. Person, pro se, appeals the district court’s dismissal of his Second Amended Complaint (“SAC”) against Google, Inc. Person alleged that Google violated the Sherman Act § 2 for “monopolizing and combining to monopolize the search advertising market and submarket for monetizing the traffic of community search websites.” Person alleges, in the alternative, attempted monopolization under the Sherman Act § 2. The district court dismissed Person’s SAC under Federal Rule of Civil Procedure 12(b)(6). We affirm.
Person has failed to plead facts sufficient to raise the allegations in his complaint that Google engaged in exclusionary, anticompetitive, or predatory behavior beyond a speculative level. See Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 557, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Because we hold that Person has failed adequately to allege that Google engaged in exclusionary, anticompetitive, or predatory behavior, we do not reach the question whether Person pleaded facts sufficient to show a relevant market.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.